Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.         The affidavit, exhibit or request for reconsideration has been considered but does not place the application in condition for allowance because:
2.       In response to applicant's argument that the combination of cited references fails to present a prima facie case of obviousness.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  It is not necessary that a “prima facie” case of unpatentability exist as to the claim in order for “a substantial new question of patentability” to be present as to the claim. Thus, “a substantial new question of patentability” as to a patent claim could be present even if the examiner would not necessarily reject the claim as either fully anticipated by, or obvious in view of, the prior art patents or printed publications. As to the importance of the difference between “a substantial new question of patentability” and a “prima facie” case of unpatentability see generally In re Etter, 756 F.2d 852, 857 n.5, 225 USPQ 1, 4 n.5 (Fed. Cir. 1985).  Also, See  MPEP  § 2141.01(a) for a discussion of analogous and nonanalogous art in the context of establishing a prima facie case of obviousness under 35 U.S.C. 103.  See MPEP §  2131.05 for a discussion of analogous and nonanalogous art in the context of 35 U.S.C. 102. 904.02.  
3.      Applicant's arguments are not persuasive. It's the examiner's position that the reference is applied herein for the teaching of a novel method and system for supporting session continuity for 5G cellular network, according to the essential features of the claims.  Applicant’s argument with respect to the rejected claims 1, 9 (page 11, second-third paragraphs) that the cited references fail to teach or suggest the concept of the limitation: “information that is transmitted by a terminal to a mobility management function".  Applicant’s attention is directed to Figs. 7, 8 of Youn et al. (US#10,362,511) for the teaching of establishment of a PDU session for the UE from an access and mobility management function (AMF) node, in which the AMF has information about all of network slices to which the UE is connected and directly allocates the PDU session ID (Col. 2, lines 7-38 & Col. 13, line 59 to Col. 15, line 16).
4.       Applicant's arguments with respect to the rejected claims 1, 9 (Page 12, first paragraph) that the cited references fail to teach or suggest the limitation “storing information on a PGW-C+SMF, which is determined in a first network, to a server (HSS+UDM)”.  However, It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   
5.        Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action. The final rejection mailed on March. 22, 2022 is therefore maintained.

Nov. 24, 2021
/MAN U PHAN/            Primary Examiner, Art Unit 2477